Citation Nr: 0825551	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-11 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability from coronary artery disease, cardiac 
arrhythmia, and congestive heart failure with permanent 
pacemaker, payable as accrued benefits.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1310, to include a claim that the 
cause of the veteran's death is compensable under 38 U.S.C.A. 
§ 1151. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1945 to October 
1948.  The veteran died in July 2004.  The appellant is the 
veteran's surviving spouse.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied a claim for DIC and denied 
payment of accrued benefits under 38 U.S.C.A. § 1151 for 
additional disability from coronary artery disease, cardiac 
arrhythmia, and congestive heart failure with permanent 
pacemaker.  Following issuance of a statement of the case 
(SOC) which addressed only the claim for accrued benefits, 
the appellant submitted a timely substantive appeal in April 
2006.
  
The appellant submitted an August 2004 claim for DIC.  In 
September 2004, she specifically indicated that she wanted to 
submit a claim for accrued benefits as part of the claim 
under 38 U.S.C.A. § 1151 submitted by her husband during his 
lifetime.  Her statement also alleged that the veteran died 
"because of the implant of an incorrect single chamber 
pacemaker instead of the needed dual chamber pacemaker."  
This statement, liberally construed, indicates a desire to 
claim DIC benefits on the basis of entitlement under § 1151, 
as well as a claim for accrued benefits under that provision.  
The April 2005 rating decision addressed entitlement to 
"compensation under § 1151" without discussing DIC benefits, 
and denied service connection for the cause of the veteran's 
death under 38 U.S.C.A. § 1310 without addressing application 
of § 1151 to § 1310.  The appellant was notified that DIC 
benefits and entitlement to compensation under § 1151 were 
denied, and that accrued benefits were therefore denied.  

The appellant thereafter stated, in a May 2005 notice of 
disagreement, that she disagreed with one issue only, the 
question of whether the incorrect treatment (wrong pacemaker) 
"contributed to his demise."  That disagreement, liberally 
construed, could be considered a disagreement with denial of 
benefits under § 1151, to include denial of both DIC and 
accrued benefits.  The RO thereafter issued an SOC which 
addressed "[e]ntitlement to compensation under 38 U.S.C.A. 
§ 1151."  The SOC did not indicate that the claim under 
§ 1151was limited to accrued benefits.  August 2005 and April 
2006 statements from the appellant specifically referred to 
her belief that she was attempting to substantiate a claim 
for DIC.  These statements may properly be considered a 
disagreement with the RO's failure to address a claim for DIC 
benefits in the SOC.  The Board has jurisdiction to Remand 
the claim for DIC for issuance of an SOC.  See Manlincon v. 
West, 12 Vet. App. 238, 240 (1999).   

The appellant testified before the undersigned at a Travel 
Board hearing conducted in June 2008 at the RO.  

The appellant's motion for advancement of her appeal on the 
docket based on her advanced age has been granted.  38 C.F.R. 
§ 20.900(c) (2007).  Accordingly, the claim is advanced on 
the Board's docket.   
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Prior to his death, the veteran submitted a claim for 
compensation under 38 U.S.C.A. § 1151 for additional 
disability claimed as resulting from implant of an incorrect 
pacemaker.  The claim remained pending at the time of the 
veteran's death.  Upon the death of a veteran, due and unpaid 
periodic monetary benefits to which a veteran was entitled, 
on the basis of evidence in the file at the date of death 
(accrued benefits), may be paid to certain parties.  38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  

Compensation for qualifying additional disability or death of 
a veteran is awarded in the same manner as if the additional 
disability or death were service connected, if the additional 
disability or death is not the result of the veteran's own 
willful misconduct and the disability or death was caused by 
VA hospital care, medical or surgical treatment, or 
examination, and the proximate cause of the additional 
disability or death was: 1) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or 2) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.  The Board notes 
that the surgeon's records from the February 1997 
implantation of a pacemaker reflect that the veteran was 
referred for that surgery by "Cardiology."  It does not 
appear the records of the cardiology referral, or the records 
documenting the cardiologic evaluation prior to referral, are 
of record.  Such evidence could be relevant to criteria 
required for adjudication of the accrued benefits claim under 
38 U.S.C.A. § 1151.  

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. § 
3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  VA 
records referenced in the claims files must be sought.  If 
additional VA records are obtained, those VA record must be 
considered in the adjudication of the accrued benefits claim.  


The appellant was notified, in an October 2004 letter, that 
the accrued benefits claim would be determined by the 
evidence of record at the time of the veteran's death.  That 
letter conforms to applicable regulations.  However, in the 
April 2005 rating decision, the RO did not discuss the 
criteria for entitlement to accrued benefits, and did not 
discuss whether evidence was of record at the time of the 
veteran's death.  Rather, the RO discussed VA and private 
medical opinions obtained after the veteran's death.  The 
July 2005 statement of the case (SOC) and the April 2007 
supplemental statement of the case (SSOC) did not provide 
additional information about the statute or regulations 
governing a claim for accrued benefits, and provided 
essentially the same discussion of the evidence as in the 
April 2005 rating decision, with discussion of evidence 
obtained after that rating decision.  

Given these circumstances, the Board cannot determine that 
the appellant has not been prejudiced by inaccurate, 
conflicting, or missing notice.  Further notice to the 
appellant is required.  

The complexity of the medical evidence which must be 
considered in the adjudication of the accrued benefits claim 
under § 1151 compounds the difficulty of properly 
adjudicating the accrued benefits claim.  If it is determined 
that medical opinion is required to assist the adjudicator to 
interpret the records, VA medical opinion may be obtained.  
However, by law, only evidence of record at the time of the 
veteran's death, or evidence in VA's possession (VA clinical 
records), may be considered.  The adjudicator must specify 
that any opinion requested to assist in adjudication of the 
claim for accrued benefits under § 1151 be limited to the 
evidence which may, by law, be considered.  

As to the claim for DIC under the provisions of 38 U.S.C.A. 
§ 1151, the Board notes that an October 2004 notice to the 
appellant accurately identified the criteria for 
substantiating a claim under § 1151, noting that criteria 
applicable after October 1, 1997 applied to the appellant's 
2004 claim for DIC.  However, the July 2005 SOC provided the 
text of provisions applicable to claims under § 1151 
submitted prior to October 1, 1997.  

Although the July 2005 SOC did reference the correct 
regulation, indicating that, for claims received by VA on or 
after October 1, 1997, "see § 3.361," it is possible that 
the incorrect information provided in that SOC might 
prejudice the appellant, if she decides to pursue this claim.  
Additional notice as to the law and regulations governing the 
claim for DIC must be provided to the appellant.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) (notice in a cause of 
death case must be tailored to the specific requirements of 
this type of claim, and must include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a cause of 
death claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and 
information required to substantiate a cause of death claim 
based on a condition not yet service-connected, or, in this 
case, compensable under § 1151).

If the appellant decides to pursue the DIC claim under 
38 U.S.C.A. § 1151, the medical evidence which would be 
considered is complex.  The medical evidence already of 
record includes conflicting medical opinions, and the 
appellant may wish to obtain additional medical opinion(s) 
after she receives accurate notice of the criteria applicable 
to her claim.  Ifa medical opinion is requested to assist in 
the adjudication of the DIC claim, the reviewer must be asked 
to separately set forth two opinions, since the opinion as to 
the DIC claim must include all evidence and argument of 
record, while the opinion as to the accrued benefits claim 
must not discuss the evidence as a whole.  Rather, as noted 
above, opinion as to the accrued benefits claim must be 
limited to evidence of record (or in VA's possession) at the 
time of the veteran's death.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the appellant and 
her representative a letter that explains the 
following:

(a)	What evidence may be used to substantiate a 
claim for accrued benefits (At a minimum, 
this notice should include the text of 
38 C.F.R. § 3.100.); 
(b)	What evidence is applicable to a claim for 
DIC under 38 U.S.C.A. § 1310 where 
compensation for the cause of the veteran's 
death is sought under 38 U.S.C.A. § 1151 
(The notice should include (i) a statement 
of the conditions for which the veteran was 
service-connected at the time of his death; 
(ii) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-
connected condition; and (iii) an 
explanation of the evidence and information 
required to substantiate a DIC claim based 
on a condition not yet service connected, 
to include the provisions of 38 C.F.R. 
§ 3.361 as applicable to the appellant's 
2004 claim.).  

The letter should indicate which portion of 
the evidence, if any, is to be provided by the 
appellant and which portion, if any, VA will 
attempt to obtain on her behalf.  

2.  The appellant should be offered the 
opportunity to submit or obtain any additional 
evidence or opinion which might be relevant to 
either claim, including identification of 
additional VA records (applicable to 
adjudication of both claims) or additional 
private clinical records, such as private 
records from 1996 to July 2004, or additional 
medical opinions (for purposes of adjudication 
of the DIC claim only, if the appellant 
pursues that claim, for reasons explained 
above).  
3.  Issue an SOC addressing the appellant's 
claim for DIC under 38 U.S.C.A. § 1310 in 
light of 38 U.S.C.A. § 1151.  If the appellant 
wishes to pursue this appeal, conduct any 
necessary development.  Advise the appellant 
of the date on which the time allowed for 
perfecting a timely substantive appeal of this 
claim expires.

4.  The RO should determine whether there are 
any additional VA clinical records pertaining 
to the veteran's February 1997 insertion of a 
pacemaker, described in the February 1997 
discharge summary report as a VVI (ventricle-
paced, ventricle-sensed, inhibition pacemaker) 
and in a February 1997 Device Tracking Form as 
a Prodigy SR/8160B, ventricle paced, and in a 
February 1997 Intraoperative Report as a 
Prodigy SR 8160B, Single Chamber Rate 
Responsive Pacemaker.  In particular, 
cardiology service notes should be requested, 
either inpatient or outpatient, from January 
27, 1997 (the date of a recommendation for a 
cardiology consult noted by N.A.G., ASOU 
clerk) through February 1997, especially at 
the Biloxi VAMC.  The veteran's original VA 
outpatient treatment records or a complete 
copy thereof and the complete original record 
of the February 1997 hospitalization at the 
Biloxi VAMC or a complete copy thereof, should 
be associated with the claims files, to 
include all results of vascular studies, 
consultation requests, and physician notes or 
clinical progress notes.

If any additional VA records are obtained, 
those records should be reviewed.  If the 
additional VA records reference any other VA 
records for the veteran which are not yet 
associated with the claims file, those VA 
records should be sought as well.  


5.  After all notice and development described 
above has been completed, the adjudicator 
should determine whether medical opinion is 
required as to the claim for accrued benefits 
and/or the claim for DIC benefits (if the 
appellant wishes to pursue that claim).  If a 
medical opinion is sought as to either claim, 
the reviewer should be provided with a copy of 
this Remand, in its entirety, as well as the 
claims file and all associated clinical 
records.  

If a response is requested for both question 
(a) and question (b), the reviewer must 
separately set forth the answers and identify 
the question to which each portion of the 
response corresponds.  If the discussion of 
questions (a) and (b) is intermingled, not 
clearly distinguishable, or references 
evidence inconsistent with the specific 
question, the opinion(s) will be returned for 
clarification. 

(a) The responses to this question should be 
based solely on those records, statements, 
arguments, and medical opinions received 
prior to the veteran's death in July 2004 
(defined as including any and all of the 
veteran's VA clinical records, whenever 
associated with the claims file).  
        (1)  Does the evidence, limited to that 
of record or in VA's possession at the time of 
the veteran's death in July 2004, show that it 
is at least as likely as not (50 percent or 
more probability) that the insertion of a 
Prodigy SR 8160B, Single Chamber Rate 
Responsive Pacemaker, in February 1997, by VA, 
proximately caused additional disability 
during the veteran's lifetime beyond the 
natural progress of the disease for which care 
was furnished?  
        (2)  Do the consent forms substantially 
explain the proposed February 1997 procedure, 
reasonably foreseeable associated risks, 
complications, side effects, alternatives; and 
anticipated results if nothing were done?  If 
there was any defect in the veteran's informed 
consent, is it as likely as not the defect in 
informed consent proximately caused any 
additional disability or was otherwise 
material in this case? 
        (3)  Is it at least as likely as not that 
the veteran suffered additional disability as 
the result of an unforeseeable event during 
his February 1997 VA medical care?  
        (4)  If the answer to (1) or (2) is 
affirmative, is it at least as likely as not 
that insertion of a Prodigy SR 8160B, Single 
Chamber Rate Responsive Pacemaker, in February 
1997, including instead of some other type of 
pacemaker, was a result of carelessness, 
negligence, lack of proper skill, error in 
judgment, failure to exercise a reasonable 
degree of care, or similar instance of fault 
on VA's part? 
        (5) If medical care provided in February 
1997 proximately caused additional disability 
during the veteran's lifetime, but there was 
no carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on VA's part, please explain how/why 
you concluded that there was no negligence or 
fault.  
        The reviewer should clearly outline the 
rationale and discuss the medical principles 
involved for each opinion expressed.  If a 
requested medical opinion cannot be given, the 
reviewer should state the reason why.

(b) The responses to this question should 
address all relevant evidence of record, 
including VA or private clinical evidence 
or any other type of evidence obtained 
after the Board's Remand of this claim.  
        (1)  Does the evidence as a whole show 
that it is at least as likely as not (50 
percent or more probability) that the 
insertion of a Prodigy SR 8160B, Single 
Chamber Rate Responsive Pacemaker, in February 
1997, by VA, proximately caused additional 
disability or accelerated the veteran's 
eventual death beyond the natural progress of 
the disease for which care was furnished?  
        (2)  Does the evidence as a whole show 
that it is at least as likely as not (50 
percent or more probability) that the 
insertion of a Prodigy SR 8160B, Single 
Chamber Rate Responsive Pacemaker, in February 
1997, instead of some other type of pacemaker 
or alternative treatment, during February 1997 
VA care, eventually led to or contributed 
materially and substantially to the veteran's 
death in July 2004?  
        (3)  Do the consent forms substantially 
explain the proposed February 1997 procedure, 
reasonably foreseeable associated risks, 
complications, side effects, alternatives; and 
anticipated results if nothing were done?  If 
there was any defect in the veteran's informed 
consent, is it as likely as not the defect in 
informed consent proximately caused or 
accelerated the veteran's death or was 
otherwise material in this case?
        (4)  Is it at least as likely as not that 
the veteran suffered additional disability or 
eventual death as the result of an 
unforeseeable event during his February 1997 
VA medical care?  
        (5)  If the answer to (1) or (2) is 
affirmative, is it at least as likely as not 
that insertion of a Prodigy SR 8160B, Single 
Chamber Rate Responsive Pacemaker, in February 
1997, including instead of some other type of 
pacemaker, was a result of carelessness, 
negligence, lack of proper skill, error in 
judgment, failure to exercise a reasonable 
degree of care, or similar instance of fault 
on VA's part? 
        (6) If medical care provided in February 
1997 proximately caused additional disability 
or caused the veteran's death, but there was 
no carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on VA's part, please explain how/why 
you concluded that there was no negligence or 
fault.  
        The reviewer should clearly outline the 
rationale and discuss the medical principles 
involved for each opinion expressed.  If a 
requested medical opinion cannot be given, the 
reviewer should state the reason why.

As to both questions, (a) and (b), the term 
"at least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of causation as it is 
to find against causation.

6.  The claim for DIC benefits in light of 
38 U.S.C.A. § 1151 should be adjudicated, if 
the appellant pursues this claim.  The 
appellant is hereby reminded that appellate 
consideration of the claim for DIC in light of 
38 U.S.C.A. § 1151 may be obtained only if a 
timely appeal is perfected after the RO issues 
a SOC addressing that claim.

7.  The RO should prepare a supplemental 
statement of case for each claim on appeal 
which has not been resolved by granting the 
benefit sought or by the withdrawal of the 
NOD.  The appellant and her representative 
should be given the opportunity to respond 
thereto. Then, if in order, any claim on 
appeal should be returned to the Board.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




